DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/10/2021, with respect to neither US PGPUB 2019/0376395 A1 nor US PGPUB 2018/007337 disclose, teach, or suggest “wherein the offset decreasing elevation change from the first elevation of the suction side tip cap portion to the second elevation of the pressure side tip cap portion is selected from at least one of a sloped decreasing elevation change, a convex curved decreasing elevation change, a concave curved decreasing elevation change, or combinations thereof” have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-4, 6-14, and 16-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-14, and 16-20 are allowed.
Regarding claims 1 and 14, the Examiner has withdrawn the previous 35 U.S.C. 103 rejections of claims 1-4, 6-14, and 16-20. Additionally Lee (US Patent 11,028,699 B2) discloses a tip squealer with an orthogonal step down and an additional curved increasing portion on the pressure side tip of the cap (Fig. 2); and additionally He et al. (US PGPUB 2014/0178207 A1) discloses a tip cap with a curved portion between the suction and pressure side of the elevated portions of the tip cap.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745